Name: Commission Regulation (EEC) No 3047/79 of 21 December 1979 amending Regulation (EEC) No 2819/79 as regards certain textile products originating in Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 79 Official Journal of the European Communities No L 343/ 17 COMMISSION REGULATION (EEC) No 3047/79 of 21 December 1979 amending Regulation (EEC) No 2819/79 as regards certain textile products origi ­ nating in Greece Whereas in order to make such administrative cooper ­ ation effective it is necessary to reintroduce the measures provided for in the abovementioned Regula ­ tion (EEC) No 258/79, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 926/79 of 8 May 1979 on common rules for imports ( ! ), and in particular Article 7 thereof, After consulting the Advisory Committee set up by Article 5 of Regulation (EEC) No 926/79, Whereas Commission Regulation (EEC) No 2819/79 (2) makes imports of certain textile products originating in certain non-member countries subject to Community surveillance ; Whereas by Regulation (EEC) No 258/79 of 8 February 1979 (3) the Commission established Community surveillance of imports of certain textile products originating in Greece ; whereas the said Regu ­ lation expired on 31 December 1979 ; Whereas a system of administrative cooperation has been introduced between the European Economic Community and Greece with regard to trade in certain textile products ; HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the other provisions of Regula ­ tion (EEC) No 2819/79 the import document referred to in Article 2 of that Regulation shall be issued or endorsed only on presentation of an export licence issued by the relevant Greek authorities and endorsed by the Bank of Greece or, on its behalf, by the National Bank of Greece, of which a specimen is annexed hereto. Article 2 This Regulation shall enter into force on 1 January 1980. It shall apply until 31 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1979 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 131 , 29. 5. 1979, p. 15 . (2) OJ No L 320, 15. 12. 1979, p. 9 . (&gt; OJ No L 36, 10 . 2. 1979, p. 31 . class="page"> BILAG  ANHANG  ANNEX  ANNEXE  ALLEGATO  BIJLAGE 1 Exporter ( name , full address , country) Exportateur ( nom , adresse complete , pays ) ORIGINAL 2 No 3 Quota year Annee contingentaire 4 Category number Numero de catÃ ©gorie EXPORT LICENCE (Textile products) LICENCE D' EXPORTATION (Produits textiles) 5 Consignee (name , full address , country ) Destinataire ( nom , adresse complete , pays) 6 Country of origin Pays d' origine 7 Country of destination Pays de destination 8 Place and date of shipment - Means of transport Lieu et date d' embarquement - Moyen de transport 9 Supplementary details Donnees supplÃ ©mentaires 10 Marks and numbers - Number and kind of packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DESIGNATION DES MARCHANDISES 11 Quantity (') Quantity (') 12 FOB Value (2 ) Valeur fob (2 ) 13 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITE COMPÃ TENTE 1 , the undersigned , certify that the goods described above have been charged against the quantitative limit established for the year shown in box No 3 in respect of the category shown in box No 4 by the provisions regulating trade in textile products with the European Economic Community . Je soussignÃ © certifie que les marchandises dÃ ©signÃ ©es ci-dessus ont Ã ©tÃ © imputes sur la limite quantitative fixÃ ©e pour l' annÃ ©e indiquÃ ©e dans la case 3 pour la catÃ ©gorie dÃ ©signÃ ©e dans la case 4 dans le cadre des dispositions rÃ ©gissant les ^changes de produits textiles avec la CommunautÃ © Ã ©conomique europÃ ©enne . 14 Competent authority ( name , full address , country) AutoritÃ © competente ( nom , adresse complete , pays) At - A (Signature ) , on - le (Stamp - Cachet ) (') Sh ow ne t w eig ht ( k g ) an d al so qu an tity in th e un it pr es cr ibe d fo r c at eg or yw he re ot he rt ha n ne t w ei gh t- In di qu er le po ids ne t e n kil og ra m m es ai ns i q ue la qu an tity da ns l'u ni tÃ © pr Ã ©v ue po ur la ca tÃ © go rie si ce tte un ite n' es t p as le po id s n e t . (*) in th e cu rr en cy of th e sa le co nt ra ct - D an s la m on na ie du co nt ra td e v e n te . .